DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-9, in the reply filed on 14 October 2022 is acknowledged.  The requirement is still deemed proper and is therefore made FINAL.
Claims 10-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 14 October 2022.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5-7 of U.S. Patent No. 11,414,762.  Although the claims at issue are not identical, they are not patentably distinct from each other because instant claim 1 recites a sheet used for a substrate for flexible device including either a Ni-plated metal sheet or a nickel-based sheet wherein a roughened oxide layer is formed on either the surface of the nickel-plating layer or the surface of the nickel-based sheet.  This is patentably indistinct of claim 5 of the ‘762 patent which recites a substrate for flexible device including a stainless steel sheet with a nickel plating layer, a glass layer of electrical insulating bismuth-based glass, and a nickel oxide film having a roughened surface formed by protrusions of crystal grains arranged at an interface between the nickel plating and glass layer where the nickel oxide has a thickness of 10-1200 nm.  As such, the instant claims and those of the ‘762 overlap in scope and are not distinct from one another.
Instant claim 2 recites a Ra roughness overlapping claim 7 of the ‘762 patent.  Instant claim 3 recites a Rz roughness overlapping claim 7 of the ‘762 patent.  Instant claims 4-5 overlap the thickness of claim 5 of the ‘762 patent.  Instant claim 6 recites iron overlapping claim 6 of the ‘762 patent.

Claim Objections
Claims 1-9 are objected to because of the following informalities:  The claims recite “A sheet which is used for substrate for flexible device” and is not grammatically correct.  It is suggest applicant consider “a substrate for a flexible device” of “a substrate for flexible devices”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 6-9 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites “wherein iron is present on a surface layer of…” and is considered indefinite as this is unclear if the iron is present in the roughened oxide layer or a separate layer.  Similarly, the phrase “on the surface of the…” in claims 7-9 and it is unclear if the iron, oxygen, and/or nickel is present in the roughened oxide layer or a separate layer.  Further, the phrases “the surface” in claims 8-9 and “the nickel present on the surface of the nickel-plating” in claim 9 lack antecedent basis (emphasis added).  Based on Paragraphs 59-62 the objected to phrases will be interpreted as the materials being in the roughened oxide layer.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 4-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miyata et al. (US 2011/0218113).
Considering claim 1, Miyata teaches a substrate for superconductive film formation (abstract) comprising a metal substrate with an oxide layer formed there on having a roughness Ra of not more than 50 nm (Paragraphs 19-20).  Further, examples are taught of nickel-based alloy sheets with a thickness of 100 microns (Paragraph 100 and 107) with a chromium oxide layer formed thereon (Paragraph 102).  The Ni-based substrate taught by Miyata is considered “used for substrate for flexible device” as this phrase occurs in the preamble of the claim before the transitional phrase and lacks sufficient structure to limit the claim and is therefore considered an intended use.  See MPEP 2111.02.  As such, the disclosure of Miyata anticipates that which is claimed.
Considering claim 4, Miyata teaches an example having a thickness of the chromium oxide layer being about 50 nm (Paragraph 102).  See MPEP 2131.03.
Considering claim 5, Miyata teaches an example of the intermediate layer of an oxide of GdBa2Cu3O7-d with at thickness of 1200 nm (Paragraph 115) and this is considered to meet the instant claim using the broadest reasonable interpretation as this is an oxide and no particular roughness is disclosed and all surfaces necessarily possess a roughness.  See MPEP 2111.01.  Accordingly, as claimed, one cannot distinguish between Example 3 of Miyata and that which is claimed.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2 and 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Miyata et al. (US 2011/0218113) as applied to claim 1 above.
Considering claim 2, the teachings of Miyata as applied to claim 1 are outlined above.  Additionally, Miyata teaches where the oxide layer preferably has a Ra average roughness of 50 nm or less (Paragraph 21).  
While not teaching a singular example of the instantly claimed sheet this would have been obvious to one of ordinary skill in the art as the Ra roughness of the oxide layer disclosed by Miyata overlaps that which is claimed and the courts have held that where claimed ranges overlap or lie inside of those disclosed in the prior art a prima facie case of obviousness exists.  See MPEP 2144.05.
Considering claim 6, Miyata teaches where the oxide may comprise Fe (Paragraph 90) and is considered to meet the instant claim due to indefiniteness as outlined above.
Considering claim 7, Miyata teaches where the oxide film may comprise chromium oxide as the major component and where 30% by mass or less of other metals may be included (Paragraph 91) and where the other metals include Fe, etc. (Paragraph 90).  The teaching of “or less” by Miyata overlaps that which is claimed.
Considering claim 8, Miyata teaches where the oxide optionally comprises 57.1 at.% oxygen (Paragraph 90).  See MPEP 2144.05.
Considering claim 9, Miyata teaches where the oxide comprises NiCr2O4 (Paragraph 90) and this is the oxidized form of nickel and therefore is considered to teach about zero atomic percent of metallic nickel (i.e. ground state).  See MPEP 2111.01.

Claims 1, 3-5, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Takei et al. (JPH09-152731 – machine translation).
Considering claim 1, Takei teaches electrophotographic photoreceptors comprising a conductive support, an intermediate layer, and a photosensitive layer (Paragraph 1).  The substrate may be nickel, steel, etc. (Paragraph 13) in the form of a sheet, etc. (Paragraph 21).  The intermediate layer comprises silica coated titanium oxide particles (Paragraph 8) with the intermediate layer having a Rz surface roughness of 0.5-10 microns (Paragraph 11) (i.e. an oxide layer having a roughened surface).  The conductive support taught by Takei is considered “used for substrate for flexible device” as this phrase occurs in the preamble of the claim before the transitional phrase and lacks sufficient structure to limit the claim and is therefore considered an intended use.  See MPEP 2111.02.  
While not teaching a singular example of the instantly claimed sheet this would have been obvious to one of ordinary skill in the art as this is considered a conventionally known combination of conductive substrate and oxide layer known to afford electrophotographic photoreceptors and one would have had a reasonable expectation of success.
Considering claim 3, Takei teaches where the Rz surface roughness of the oxide layer ranges from  0.5-2 microns (Paragraphs 11 and 25; Table 1).  See MPEP 2144.05.
Considering claims 4-5, Takei teaches where the thickness of the intermediate layer is 0.5-10 microns (Paragraphs 11 and 25; Table 1).  See MPEP 2144.05.
Considering claim 9, Takei is silent regarding where the intermediate layer contains nickel (Paragraphs 10-11) and therefore this material is considered to be absent from the intermediate layer and is considered to meet the instant claim due to indefiniteness as outlined above and as “not more than 20 atomic%” encompasses a zero amount.  See MPEP 2144.05.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Mori et al. (US 2009/0269661) and Wei et al. (US 2014/0261897) teach oxide coated metal substrates similar to that which is claimed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SETH DUMBRIS whose telephone number is (571)272-5105. The examiner can normally be reached M-F 6:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SETH DUMBRIS
Primary Examiner
Art Unit 1784



/SETH DUMBRIS/           Primary Examiner, Art Unit 1784